     Case 2:19-cv-02070-JAD-BNW Document 29 Filed 06/21/21 Page 1 of 3



 1   TREVOR J. HATFIELD, ESQ.
     Nevada Bar No. 7373
 2   HATFIELD & ASSOCIATES, LTD.
     703 South Eighth Street
 3
     Las Vegas, Nevada 89101
 4   (702) 388-4469 Tel.
     (702) 386-9825 Fax
 5   thatfield@hatfieldlawassociates.com
 6   Attorney for Plaintiff
 7
                                   UNITED STATES DISTRICT COURT
 8
                                         DISTRICT OF NEVADA
 9

10   MARYJANE DORSEY, an individual,                        CASE NO: 2:19-cv-02070-JAD-BNW
11                   Plaintiff,
                                                              STIPULATION AND ORDER TO
12            vs.                                            EXTEND TIME FOR PLAINTIFF TO
                                                               RESPOND TO DEFENDANT’S
13   NP SANTA FE LLC, d/b/a SANTA FE STATION                    MOTION FOR SUMMARY
     HOTEL & CASINO, a Domestic Limited-Liability                     JUDGMENT
14   Company; DOES I through X, inclusive; ROE
     CORPORATIONS I through X, inclusive,                           (Second Request)
15
                     Defendants.                                         ECF No. 29
16

17          COMES NOW, Plaintiff, MARYJANE DORSEY, (“Plaintiff”), by and through her counsel,

18   Trevor J. Hatfield, Esq., of the law firm of Hatfield & Associates, Ltd., and Defendant NP SANTA

19   FE LLC, d/b/a SANTA FE STATION HOTEL & CASINO. (“Defendant”) by and through its
20
     counsel, Scott M. Mahoney, Esq. of the law firm of Fisher & Phillips LLP, hereby stipulate and
21
     agree to extend the time for Plaintiff to Respond to Defendant’s Motion for Summary Judgment
22
                                                       28




     filed on April 30, 2021 (ECF #25). This request is submitted pursuant to LR IA 6-1, 6-2 and LR II
23
     7-1 and 26-4 and is the parties’ second request for an extension of time for Plaintiff to respond to
24
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27




25   Defendant’s Motion for Summary Judgment.

26          Good cause exists for this extension. This extension is requested to accommodate counsels’
27   schedules and planned vacation.
28


                                                      1
     Case 2:19-cv-02070-JAD-BNW Document 29 Filed 06/21/21 Page 2 of 3



 1          Accordingly, Plaintiff shall have up to and including July 21, 2021, to respond to

 2   Defendant’s Motion for Summary Judgment (ECF #25). Defendant’s reply will be extended
 3
     accordingly.
 4

 5          IT IS SO STIPULATED.
 6   DATED this 21st day of June, 2021.                     DATED this 21st day of June, 2021
 7
     HATFIELD & ASSOCIATES                                   FISHER & PHILLIPS LLP
 8
            /s/ Trevor J. Hatfield                               /s/ Scott M. Mahoney
 9   By:                                                     By:        ________________________
       TREVOR J. HATFIELD, ESQ. (SBN 7373)                    Scott M. Mahoney, Esq. (SBN 1099)
10     703 S. Eighth Street                                   300 S. Fourth Street, Suite 1500
         Las Vegas, Nevada 89101                              Las Vegas, Nevada 89101
11       Tel: (702) 388-4469
         Fax: (702) 386-9825                                  Tel: (702) 252-3131
         Email: thatfield@hatfieldlawassociates.com           Email: smahoney@fisherphillips.com
12
         Attorney for Plaintiff Maryjane Dorsey               Attorneys for Defendant NP Santa Fe LLC
13

14

15                                              ORDER
16
              Based on the parties' stipulation [ECF No. 29] and good cause appearing, IT IS
17   HEREBY ORDERED that the deadline to respond to the motion for summary judgment [ECF No.
18   25] is EXTENDED to July 21, 2021.
                                                  IT IS SO ORDERED
19
                                                            _________________________________
20                                                          U.S. District Judge Jennifer A. Dorsey
                                                this        Dated: June  23, 2021
                                                                    day of                       , 2021
21

22
                                                       28




                                                                                                          .
                                                UNITED STATES DISTRICT COURT JUDGE
23

24
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27




25

26
27

28


                                                       2
